Name: 87/166/EEC: Council Decision of 16 January 1987 concerning the provisional application of the 1983 International Cocoa Agreement
 Type: Decision
 Subject Matter: United Nations;  international affairs;  economic geography;  information and information processing;  plant product
 Date Published: 1987-03-12

 Avis juridique important|31987D016687/166/EEC: Council Decision of 16 January 1987 concerning the provisional application of the 1983 International Cocoa Agreement Official Journal L 069 , 12/03/1987 P. 0024 - 0024 Finnish special edition: Chapter 11 Volume 11 P. 0404 Swedish special edition: Chapter 11 Volume 11 P. 0404 COUNCIL DECISION of 16 January 1987 concerning the provisional application of the 1986 International Cocoa Agreement (87/166/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 116 thereof, Whereas the 1980 International Cocoa Agreement expired on 30 September 1986 and measures have been taken to ensure that the buffer stock and its resources are maintained until 31 January 1987; Whereas, pursuant to the Council Decision of 30 September 1986, the 1986 International Cocoa Agreement was signed by the Community and its Member States on 30 September 1986; Whereas it is desirable to ensure that the 1986 Agreement enters into force on a provisional basis not later than 1 February 1987; whereas, to this end, it is necessary for the Community and its Member States, in accordance with their requisite internal procedures and once these have been completed, to notify the Secretary-General of the United Nations Organization of their intention to apply the new Agreement on a provisional basis, HAS DECIDED AS FOLLOWS: Article 1 Once they have completed the requisite internal procedures, the Community and its Member States shall notify the Secretary-General of the United Nations Organization of their intention to apply the 1986 International Cocoa Agreement on a provisional basis, in accordance with Article 70 thereof. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit the notification of provisional application on behalf of the Community. Done at Brussels, 16 January 1987. For the CouncilThe PresidentG. VERHOFSTADT